Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment in the reply filed on 2/8/2021 is acknowledged, with the cancellation of Claim 11.  Claims 1-10 are pending. Claim 10 is withdrawn. Claims 1-9 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 2/8/2021.
Claim 1 recites “wherein the sole active ingredients are…” at line 2, and there are insufficient antecedent basis for the limitation “the sole active ingredients” in the claims.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-9 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 2/8/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/8/2020. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
 
             Claim(s) 1-9 is/are directed to a composition comprising active ingredients and one or more pharmaceutically acceptable carriers and/or excipients, wherein the sole active ingredients are one or more polysaccharide fractions of plantain, one or more polysaccharide fractions of marshmallow, one or more polyphenolic fractions of agrimony comprising tannins, brown sugar, and honey.  

            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
The compositions of 1, and 5-8 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of plantain, marshmallow, and agrimony that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in plantain, 
             Claims 2-4, and 9 require certain components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature individually.
              Regarding claim 8, the presence of a composition comprising a carrier (thus a form of solution) in the claimed composition does not result in a markedly different characteristic for the claimed composition because the plantain, marshmallow, and agrimony already comprise a carrier (water in plants) and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a 
Applicant is noted that in order to overcome the outstanding 101 rejection, Applicant needs to recite the percentages of each components in the composition, and present that the combination of the components have synergistic or unexpected results.

Applicant argues that “Components of the claimed composition such as such as one or more polysaccharide fractions of plantain, one or more polysaccharide fractions of marshmallow, or one or more polyphenolic fractions of agrimony do not exist in nature. While derived from natural products, their existence requires human manipulation to provide them in a form suitable to be combined as a pharmaceutical composition. Moreover, the Office does not indicate what is considered as the “closest naturally-occurring counterpart” of the claimed composition, nor provide any technical reasoning that the claimed components act individually as in the claimed composition” (page 5, last paragraph bridging page 6).
This is not found persuasive. The 101 rejection is not about whether the combination of the components exist in nature or not, it is about whether the combination has any marked difference that are different from the naturally occurring components in plantain, marshmallow, and agrimony. For example, polysaccharide exists in plantain in nature, polysaccharide exists in marshmallow in nature, and polyphenolic exists in Agrimony in nature, brown sugar and honey exist in nature, those are the closest naturally-occurring counterparts. However, when 40-60% brown sugar, 20-30% honey, 0.2-1% polysaccharide fraction of plantain, 0.1-1.6% 
Applicant’s claimed composition is significantly improved in functional properties as compared to the prior art and each ingredient in the composition. Applicant’s examples demonstrate that the claimed composition has improved functional properties (e.g., excellent mucoadhesive properties, high barrier effect, and free radical scavenger activity. These properties are not shared by the individual fractions of plantain, marshmallow, or agrimony. Thus, the claimed pharmaceutical composition possesses a therapeutic activity that is not possessed by the individual active ingredients. Therefore, the claimed invention amounts to significantly more than a judicial exception” (page 6, 2nd paragraph).
This is not found persuasive. All the examples (1-6) in the specification are based on very specific compositions, Table 5 (example 1), two Table 6 (example 2 and 3), Table 7 (example 4), Table 8 (example 5), and Table 9 (example 6). In those tables, ingredients such as brown sugar, polysaccharide fraction of plantain, polysaccharide fraction of marshmall, and polyphenolic fraction of agrimony all have very specific concentration ranges, and all significantly improved in functional properties are based on those very specific compositions instead of the current claims wherein no amounts of those five components were recited. As indicated above, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.



Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655